DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 1/31/2022 has been considered as noted and is included in the file.
Specification
The disclosure is objected to because of the following informalities:  
Page 8, lines 6, 23, and 26 state reference number “116” as a channel, as a first opening, and as an opening. 
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 7, “apparatus” should be changed to --an apparatus--.
In claims 2-18, line 1, “A system” should be changed to --The system--.
In claim 7, line 1, “the aperture” should be changed to --the at least one aperture--.
In claim 8, line 1, “the aperture” should be changed to --the at least one aperture--.
In claim 16, lines 6-7, “one located each side of the wall” should be changed to --one located on each side of the wall--.
In claim 18, line 3, “a fluid delivery conduit” should be changed to --the fluid delivery conduit--.
In claim 19, line 1, “Apparatus” should be changed to --An apparatus--.
In claim 20, line 1, “Apparatus” should be changed to --The apparatus--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “means for attachment” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a bee space” in line 2. It is unclear if this bee space is the same as the bee space recited in claim 1, or a separate, distinct bee space. For examination purposes, the bee space in claim 4 is read as the same bee space as recited in claim 1.  
Claim 5 recites the limitation “a bee space” in line 2. It is unclear if this bee space is the same as the bee space recited in claim 1, or a separate, distinct bee space. For examination purposes, the bee space in claim 5 is read as the same bee space as recited in claim 1.
Claim 19 recites the limitation “a bee space” in line 5. It is unclear if this bee space is the same as the bee space recited in line 3, or a separate, distinct bee space. For examination purposes, the bee space in line 5 is read as the same bee space as recited in line 3.
Claim 20 is rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8, 10, 12, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20010055668, machine translation attached).
Regarding claim 1, Kim discloses a system for delivery of a substance into a hive box ((1)/(2)) of a beehive, the hive box including a wall (Fig. 1 shows walls where (2) is located) and a plurality of comb support members ((2) includes grid-shaped honeycomb) mounted on the wall, the beehive having a bee space (inside past the apreture (3)) located adjacent to the comb support members and oriented in a plane substantially perpendicular to the wall (Fig. 1), the system comprising: at least one aperture (3) aligned with the bee space; and apparatus (4) for insertion into and removal from the aperture (3); wherein at least part of the apparatus is shaped to be received and held in the aperture (Fig. 1 shows the apparatus is received and held in the aperture). 
Regarding claim 5, Kim discloses wherein the at least one aperture is mounted in or adjacent to the wall of the hive box and aligned with a bee space located below the comb support members (Fig. 1 shows the aperture (3) below the comb support members within (2)). 
Regarding claim 7, Kim discloses wherein in use, the aperture is substantially sealed by a part of the apparatus (Fig. 1 shows the width of the apparatus (4) entering the aperture, substantially sealing). 
Regarding claim 8, Kim discloses wherein the aperture is an elongate aperture (Fig. 1 shows (3) elongated in the side-to-side direction).
Regarding claim 10, Kim discloses wherein the apparatus includes a tray (4) for supporting a treatment board impregnated with a bee treatment (gelling agent, claim 1, i.e. bee treatment, contained within tray (4)). 
Regarding claim 12, Kim discloses wherein the apparatus includes a tray (4) shaped to receive a treatment in the form of a gel (gelling agent, claim 1, can be housed through the holes (6)). 
Regarding claim 15, Kim discloses wherein the apparatus includes a container (the tray itself is a container (4)), the container having an opening (6) shaped to be received within the aperture (3) (Fig. 1).
Regarding claim 19, Kim discloses apparatus (4) for delivery of fluid into a hive box ((1)/(2)) of a beehive, the hive box including a wall (Fig. 1 shows walls where (2) is located) and a plurality of comb support members ((2) includes grid-shaped honeycomb) mounted on the wall, the beehive having a bee space (inside past the apreture (3)) located adjacent to the comb support members, and oriented in a plane substantially perpendicular to the wall (Fig. 1), the apparatus comprising at least one opening (6) aligned with the bee space, wherein the opening is smaller than a bee space in at least one direction (Fig. 1 shows (6) is smaller than the bee space in at least one direction).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20010055668, machine translation attached) in view of Brown, Jr. (US 3108294, hereinafter “Brown”).
Regarding claim 2, Kim does not explicitly disclose the beehive further comprising a frame adapted to be located adjacent the hive box and wherein the at least one aperture is located in the frame. 
Brown teaches a beehive further comprising a frame (7) adapted to be located adjacent the hive box and wherein the at least one aperture is located in the frame (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beehive of Kim to include a frame as taught by Brown in order to provide a structure around the bee space for escape (Brown: col. 2, lines 36-40).  
Regarding claim 4, Kim does not explicitly disclose wherein the at least one aperture is mounted in or adjacent to the wall of the hive box and aligned with a bee space located above the comb support members. 
Brown teaches at least one aperture is mounted in or adjacent to the wall of the hive box and aligned with a bee space located above the comb support members (Fig. 1, frame (7) providing an aperture aligned with a bee space and is located above the comb support members). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beehive of Kim with at least one aperture mounted aligned with a bee space located above the comb support members as taught by Brown in order to provide a structure around the bee space for escape (Brown: col. 2, lines 36-40). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20010055668, machine translation attached) in view of Brown, Jr. (US 3108294, hereinafter “Brown”) and further in view of Rovera (US 6645039).
Regarding claim 3, Kim as modified by Brown does not explicitly teach wherein the frame forms part of a queen excluder. 
Rovera teaches wherein the frame forms part of a queen excluder (col. 1, lines 12-16, 37-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim modified by Brown with the frame forming part of a queen excluder as taught by Rovera in order to provide multiple functions for the component (Rovera: col. 1, lines 37-42). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20010055668, machine translation attached) in view of Lagerman (US 4736479).
Regarding claim 6, Kim does not explicitly disclose wherein the bee space is approximately 9mm in depth. 
Lagerman teaches a bee space approximately 9mm in depth (abstract, col. 3, lines 36-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim with a bee space approximately 9mm in depth as taught by Lagerman in order to provide a comfortable spacing for a bee (Lagerman lines 36-41). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20010055668, machine translation attached) in view of Vereinigung für Wesensgemäẞe Bienenhaltung eV (DE 10054048, hereinafter “ANB”, machine translation attached).
Regarding claim 9, Kim does not explicitly disclose the system further comprising a stopper shaped to close the aperture when the apparatus is absent from the aperture.
ANB teaches a stopper (S) shaped to close the aperture when the apparatus is absent from the aperture (Fig. 1, paragraph [0031] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim with a stopper as taught by ANB in order to keep the aperture closed for a certain period of time if required (ANB: paragraph [0031] of machine translation).
Claims 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20010055668, machine translation attached) in view of Guo (CN 203563531, machine translation attached).
Regarding claim 11, Kim discloses a plurality of apertures (6), however, Kim does not explicitly disclose the apertures allow air flow through the tray.
 Guo teaches a plurality of apertures (4) to allow air flow through the tray (Fig. 1, release holes (4)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim to have the plurality of apertures allow for air flow through the tray as taught by Guo in order to help control the release of the drug (Guo: paragraph [0030] of machine translation). 
Regarding claim 13, Kim does not explicitly disclose wherein the apparatus includes a tray for containing a liquid and means for attachment to a container, the apparatus configured such that the container remains on the exterior of the beehive whilst the tray of the apparatus is inserted into the aperture. 
Guo teaches a tray (portion below (4)) for containing a liquid and means for attachment (2) to a container (1), the apparatus configured such that the container (1) remains on the exterior of the beehive whilst the tray of the apparatus is inserted into the aperture (Fig. 1 shows that the tray (portion below (4)) is sized to fit into an aperture while the container (1) would have to be exterior to the beehive). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim with a tray with a means for attachment to a container as taught by Guo in order to have a ready supply of a liquid that can be measured out appropriately based on the situational needs of the beehive. 
Regarding claim 14, Kim as modified by Guo teaches (references to Guo) wherein the tray (portion below (4)) includes a plurality of troughs (4) for receiving liquid from the container (1). 
Regarding claim 17, Kim does not explicitly disclose wherein the apparatus includes an opening shaped to receive a fluid delivery conduit. 
Guo teaches the apparatus (Fig. 1) includes an opening (5) shaped to receive a fluid delivery conduit (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim with an opening shaped to receive a fluid delivery conduit as taught by Guo in order to have a ready supply of liquid that can be measured out appropriately based on the situational needs of the beehive.  
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20010055668, machine translation attached) in view of Guo (CN 203563531, machine translation attached) and further in view of Taylor (US 519652).
Regarding claim 18, Kim as modified by Guo teaches (references to Guo) wherein the opening has an entrance and an exit and at least one of the entrance and the exit to the opening are beveled (opening includes (6) and (7), wherein there is a bevel to the entrance at (7)). Kim as modified by Guo does not explicitly teach wherein a fluid delivery conduit located within the opening is moveable within the bee space. 
Taylor teaches a fluid delivery conduit (20) located within the opening (Fig. 13) is moveable within the bee space (Figs. 15-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim modified by Guo with the fluid delivery conduit located within the opening and moveable as taught by Taylor in order to provide delivery to a wider area within the bee space.  
Regarding claim 20, Kim does not explicitly disclose wherein the opening has an entrance and an exit and at least one of the entrance and the exit to the aperture are beveled such that a fluid delivery conduit located within the aperture is moveable within the bee space. 
Guo teaches wherein the opening has an entrance and an exit and at least one of the entrance and the exit to the opening are beveled (opening includes (6) and (7), wherein there is a bevel to the entrance at (7)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kim with a beveled entrance or exit as taught by Guo in order to narrow the area the opening encompasses for more accurate measurements.  
Taylor teaches a fluid delivery conduit (20) located within the opening (Fig. 13) is moveable within the bee space (Figs. 15-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kim modified by Guo with the fluid delivery conduit located within the opening and moveable as taught by Taylor in order to provide delivery to a wider area within the bee space.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although the references of record show some features similar to those of Applicant’s system, the prior art fails to teach or make obvious the invention of claim 16. 
Regarding claim 16, no prior art made of record teaches the apparatus includes a rotatable member having a channel extending therethrough, and a fluid delivery conduit configured for engagement in the channel as recited in claim 16. A combination of these limitations and the other recited features was not reasonably found in the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643